Citation Nr: 0407369	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  03-06 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for post-traumatic stress disorder (PTSD) 
has been received.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his wife and son




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.

By an August 1981 decision, the RO denied the veteran's 
original claim for service connection for a nervous condition 
(then diagnosed as PTSD).  The veteran was notified of the 
denial of the claim later that month, and he did not submit a 
timely appeal.  In November 1982, the RO again denied the 
claim.  The veteran was notified of the denial, but did not 
appeal.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 decision in which the RO declined to 
reopen a claim for service connection for PTSD, on the basis 
that new and material evidence had not been presented.  The 
veteran submitted a notice of disagreement (NOD) in May 2002, 
and the RO issued a statement of the case (SOC) in November 
2002.  The veteran submitted a substantive appeal in February 
2003.

In September 2003, the veteran testified during a hearing 
before the undersigned at the RO; the transcript of that 
hearing is of record.  Subsequently, in November 2003, the 
veteran submitted additional evidence directly to the Board, 
and waived initial consideration of the evidence by the RO.  
The veteran's waiver and additional evidence are also of 
record.  

The Board's decision on the claim for service connection for 
PTSD, on the merits, is addressed in the remand following the 
order; this matter is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran when further action, on his part, is 
required.


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the petition to reopen has been accomplished.

2.	In a November 1982 decision, the RO continued its denial 
of the veteran's claim for service connection for PTSD.  
Although notified of that decision in November 1982, the 
veteran did not initiate an appeal.

3.	New evidence associated with the claims file since the 
November 1982 denial, when considered by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 


CONCLUSIONS OF LAW

1.	The RO's November 1982 denial of service connection for 
PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103 (2003).

2.	Evidence received since the RO's November 1982 denial is 
new and material; thus, the criteria for reopening the claim 
for service connection for PTSD are met.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. §3.156(a) (effective prior to August 
29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A.              § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C.A. § 5103A(f).  

While some duties to assist and notify the claimant are 
nonetheless owed this veteran, in view of the Board's 
favorable disposition of the petition to reopen the claim for 
service connection for a psychiatric disability, to include 
PTSD, the Board finds that all notification and development 
action needed to fairly adjudicate this aspect of the appeal 
has been accomplished.  

II.	Analysis of Petition to Reopen

As indicated above, in an August 1981 decision, the RO denied 
service connection for a nervous condition (then diagnosed as 
"post-traumatic stress syndrome").  Evidence considered at 
that time consisted of the veteran's service medical records; 
a June 1975 VA consultation report, showing an impression of 
passive aggressive personality, passive type, with depressive 
features; VA progress notes, dated from July through 
September 1975; a letter from the veteran's wife, received in 
May 1981, describing symptoms of the veteran's depression, 
rage, anxiety, sleep disturbance, and intrusive thoughts; a 
March 1981 letter from a private physician documenting the 
veteran's treatment for anxiety neurosis; a June 1981 VA 
medical examination, diagnosing the veteran with delayed 
stress syndrome; and the report of a July 1981 VA special 
psychiatric examination, diagnosing the veteran with chronic 
PTSD.  However, the RO concluded that the veteran did not 
report the usual stresses on VA examination to meet basic 
criteria for a diagnosis of PTSD.  The veteran filed an NOD 
with the denial, and an SOC was issued; however, the veteran 
didn't submit a substantive appeal to the denial of service 
connection.  

Also as indicated above, in a November 1982 decision, the RO 
continued its denial of the claim, then characterized as 
service connection for PTSD  Along with the evidence 
previously of record, additional evidence considered by the 
RO included March and April 1981 outpatient treatment 
records, and a September 1982 statement from the veteran.  
Based on a review of the evidence, the RO again denied 
service connection because the additional treatment records 
did not pertain to PTSD. The veteran did not appeal the 
denial.  That decision is final as to the evidence then of 
record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The present claim was initiated in May 2000.  Under pertinent 
legal authority, VA may reopen and review a claim that has 
been previously denied if new and material evidence is 
submitted by or on behalf of the veteran.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002).  Given the May 2000 
date of claim culminating in the instant appeal, the Board 
will apply the version of 38 C.F.R. § 3.156(a) in effect 
prior to August 29, 2001; that version appears in the 2001 
edition of Title 38 of the Code of Federal Regulations.]

In determining whether new and material evidence has been 
presented, VA initially must decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not duplicative or "merely cumulative" of 
other evidence then of record.  This analysis is undertaken 
by comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial of the claim was the November 1982 RO 
denial of service connection.  Furthermore, for purposes of 
the "new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

Evidence added to the claims file since the November 1982 
denial in this case consists of a report of the July 1981 VA 
special psychiatric examination, which is duplicative of 
evidence previously of record; service department records, 
detailing the veteran's assignments in Vietnam; verification 
by the U.S. Armed Services Center for Unit Records Research 
(Unit Records Center) of an attack at Da Nang Air Base, where 
the veteran's unit was stationed, on February 27, 1967; and a 
December 2001 VA outpatient treatment record, showing Axis I 
diagnoses of major depressive disorder, recurrent, in 
remission and dysthymia.  Additional evidence also includes 
the transcript of the veteran's September 2003 Board hearing; 
a written statement from the veteran of continuing symptoms, 
noted in his February 2003 substantive appeal; an April 2003 
VA Form 646, submitted by the veteran's representative; and 
VA outpatient records, dated in 2001 and 2003, showing Axis I 
diagnoses of major depressive disorder and anxiety.

Of the evidence added to the record, the Board finds that the 
service evidence that tends to verify an in-service stressor 
involving the veteran's unit constitutes new and material 
evidence to reopen the claim for service connection for PTSD.  
This evidence is new, in that it wasn't previously before 
agency adjudicators, and is not cumulative or duplicative of 
other evidence of record.  The evidence is also material for 
purposes of reopening the claim.  The verified in-service 
event could well support a diagnosis of PTSD, if the veteran 
were examined specifically for the purpose of determining 
whether he, in fact, currently suffers from that PTSD.  (The 
Board notes, parenthetically, that the fact that treatment 
records reflect diagnoses of PTSD do not necessarily negate a 
diagnosis of PTSD, as well).  While none of the evidence 
establishes whether a current diagnosis of PTSD is 
appropriate, the Board notes that, to constitute new and 
material evidence for the purposes of reopening a previously 
disallowed claim, the evidence need only, at a minimum, 
"contribute to a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or 
disability," even where it will not eventually convince VA 
to alter its decision.  See Hodge, 155 F.3d at 1363; 38 
C.F.R. § 3.156.   The Board finds that newly received service 
evidence, to specifically include the report from the Unit 
Records Center, meets this requirement.  

As new and material evidence has been received, the criteria 
for reopening the claim for service connection for PTSD are 
met.


ORDER

As new and material evidence to reopen the claim for service 
connection for PTSD, has been received, to this extent only, 
the appeal is granted.


REMAND

In light of the Board's conclusion that the claim of service 
connection for PTSD is reopened, the claim must be reviewed 
on a de novo basis.  However, to ensure that the veteran's 
procedural rights are protected insofar as him being given 
adequate notice of the criteria for a grant of service 
connection, and the opportunity to present argument and 
evidence on the underlying question of service connection, RO 
adjudication of the claim in the first instance, is 
indicated.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

The Board also finds that additional development of the claim 
on appeal is warranted.  See 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2003).  

Service medical records from June 1969 note that the veteran 
"occasionally gets nervous," but that he required no 
treatment.  Subsequent VA medical records note the onset of 
delayed stress syndrome in the early 1970's, and a diagnosis 
of chronic PTSD in 1981.  Private medical records also 
document the veteran's treatment for anxiety neurosis from 
1979 to 1981.  More recent medical evidence shows treatment 
for major depressive disorder and dysthymia.

The Board finds that the medical evidence currently of record 
is not sufficient to decide the claim on appeal.  The 
evidence does not definitively establish whether the veteran 
suffers from PTSD (as a result of the verified in-service 
base attack), notwithstanding any other current psychiatric 
disability.  Hence, the Board finds that a VA examination and 
medical opinion, based on consideration of the veteran's full 
history and assertions, would help in resolving the issue on 
appeal.

Hence, the RO should arrange for the veteran to undergo 
further examination, preferably, at the Tampa VAMC (as 
requested during the Board hearing).  The veteran is hereby 
notified that failure to report to any such scheduled 
examination, without good cause, may well result in a denial 
of the claim.  See 38 C.F.R. § 3.655 (2003).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file a copy of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.  

Prior to arranging for the veteran to undergo VA examination, 
it is imperative that the RO obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes records from Tampa VAMC dated from 
April 2001 to September 2003.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent medical records from 
the Tampa VAMC from May 2000 to March 2001, and from October 
2003 to the present, following the procedures prescribed in 
38 C.F.R. § 3.159 (2003) as regards requesting records from 
Federal facilities.  

To ensure that all due process requirements are met, prior to 
arranging for the veteran to undergo examination, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.   
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
VCAA notice period).  After providing the appropriate notice, 
the RO should attempt to obtain any additional evidence for 
which the veteran provides sufficient information, and, if 
needed, authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2003).
 
The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain all outstanding 
pertinent records of evaluation and/or 
treatment of psychiatric disability from 
the Tampa VAMC from May 2000 to May 2001, 
and from October 2003 to the present.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) (2003) as 
regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although the RO may 
adjudicate the claim within the one-year 
period).    

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

4.  After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, the RO should arrange 
for the veteran to undergo VA psychiatric 
examination at an appropriate VA medical 
facility-preferably, the Tampa VAMC.  
The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail. 

Notwithstanding any other currently 
diagnosed psychiatric disability, the 
examiner should indicate whether, based 
on the verified base attack and the 
veteran's symptomatology, the veteran 
currently meets the diagnostic criteria 
for PTSD in accordance with the Fourth 
Edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders.  If a 
diagnosis of PTSD is deemed appropriate, 
the examiner should fully explain the 
bases for that determination, and comment 
upon the link between the veteran's 
verified stressor and the veteran's 
symptoms.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the veteran by 
the pertinent VA medical facility.  

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for PTSD in light of 
all pertinent evidence and legal 
authority.   
  
9.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (to include 
clear reasons and bases for its 
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



